Respondent has filed an opposition to the counter-motion to
treat the pending notice of appeal as a writ petition. Respondent notes
that such alternative relief is unnecessary as it is clear that the proper
way to challenge an order regarding disqualification of counsel is by a writ
of mandamus and appellants have filed such a writ. Appellants have filed
a reply to respondent's opposition to the counter-motion. Appellants
emphasize that they do not oppose dismissal of this appeal as long as their
writ petition is allowed to proceed.
            After consideration of the parties' filing in this appeal and in
light of the pending petition for a writ of mandamus, we dismiss this
appeal.
            It is so ORDERED.




                                                                   J.
                                       Gibbons


                                                                   J.




                                                                   J.
                                       Saitta




cc: Hon. Rob Bare, District Judge
     Salvatore C. Gugino, Settlement Judge
     Bremer Whyte Brown & O'Meara, LLP
     Richard Harris Law Firm
     Prince & Keating, LLP
     Eighth District Court Clerk



                                         2